Citation Nr: 1402262	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-33 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a scalp laceration.

3.  Entitlement to service connection for an aphthous ulcer.

4.  Entitlement to service connection for bilateral orchitis.

5.  Entitlement to service connection for tinea pedis.

6.  Entitlement to service connection for epididymitis.

7.  Entitlement to service connection for urinary frequency.

8.  Entitlement to service connection for a left ankle disorder.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a disability manifested by dizziness.

11.  Entitlement to service connection for narcolepsy.

12.  Entitlement to an initial compensable rating for a left knee scar.

13.  Entitlement to an initial compensable rating for bilateral inguinal hernia repair scars.

14.  Entitlement to an initial compensable rating for a ventral hernia scar.

15.  Entitlement to an initial compensable rating for erectile dysfunction.

16.  Entitlement to an initial rating in excess of 10 percent for psoriasis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 2006.

These matters are on appeal are on appeal from rating decisions dated in August 2007, and September 2008, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In February 2013, the Board Remanded the claims for due process reasons and for further evidentiary development.

In a July 10, 2013 decision, the Board denied entitlement to service connection for headaches, a scalp laceration, urinary frequency, a left ankle disorder, hypertension, and narcolepsy; denied entitlement to an initial compensable rating for a left knee scar, an initial compensable rating for bilateral inguinal hernia repair scars, an initial compensable rating for a ventral hernia scar, an initial compensable rating for erectile dysfunction, and an initial rating in excess of 10 percent for psoriasis; and granted service connection for hearing loss.  In that decision, the Board Remanded the claims for service connection for a disability manifested by dizziness; an acquired psychiatric disorder, to include PTSD; an aphthous ulcer; bilateral orchitis; residuals of warts; tinea pedis; bilateral pes planus with plantar fasciitis; sleep apnea; and epididymitis for due process reasons and for further evidentiary development.

Service connection was granted for PTSD, obstructive sleep apnea, plantar warts, and bilateral pes planus with plantar fasciitis in a September 2013 decision.  Thus, as the benefits sought have been awarded in full, those issues are no longer before the Board.

The July 2013 Board decision is VACATED to the extent claims were denied; such denied claims are REMANDED to the Department of Veterans Affairs Regional Office.  The claims remanded by the July 2013 rating decision remain in remand status.  VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  On July 10, 2013, the Board issued a decision, in pertinent part, denying entitlement to service connection for headaches, a scalp laceration, urinary frequency, a left ankle disorder, hypertension, and narcolepsy; and denying entitlement to an initial compensable rating for a left knee scar, an initial compensable rating for bilateral inguinal hernia repair scars, an initial compensable rating for a ventral hernia scar, an initial compensable rating for erectile dysfunction, and an initial rating in excess of 10 percent for psoriasis.

2.  The Veteran's representative, California Department of Veterans Affairs, did not have an opportunity to review the claims file and offer written argument on the Veteran's behalf prior to the issuance of the July 10, 2013 Board decision.


CONCLUSION OF LAW

The criteria for partially vacating the Board decision issued on July 10, 2013, have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law of when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

On January 18, 2013, the RO received a signed copy of a VA Form 21-22 dated January 14, 2013, appointing the California Department of Veterans Affairs (CDVA) as the Veteran's representative with regard to the above-referenced claims on appeal.  However, a copy of this document had not been associated with the claims file at the time of the July 2013 Board decision.  Indeed, on October 23, 2013, the Appeals Management Center received a copy of the VA Form 21-22 and associated it with the claims file, more than three months after the issuance of the Board's July 2013 decision.

As noted in the Introduction, in July 2013, the Board, in pertinent part, denied entitlement to service connection for headaches, a scalp laceration, urinary frequency, a left ankle disorder, hypertension, and narcolepsy; and denying entitlement to an initial compensable rating for a left knee scar, an initial compensable rating for bilateral inguinal hernia repair scars, an initial compensable rating for a ventral hernia scar, an initial compensable rating for erectile dysfunction, and an initial rating in excess of 10 percent for psoriasis.

Under 38 C.F.R. § 20.600 the Veteran has a right to representation at all stages of appeal.  The record indicates that the Veteran's representative did not have the opportunity to review the record prior to the issuance of the July 2013 Board decision.  As it appears that the claims file was not made available to the Veteran's representative to offer argument, the Board will vacate the July 10, 2013, Board decision to the extent that it denied entitlement to service connection for headaches, a scalp laceration, urinary frequency, a left ankle disorder, hypertension, and narcolepsy and denied entitlement to an initial compensable rating for a left knee scar, an initial compensable rating for bilateral inguinal hernia repair scars, an initial compensable rating for a ventral hernia scar, an initial compensable rating for erectile dysfunction, and an initial rating in excess of 10 percent for psoriasis, to ensure that the Veteran is not denied due process.


ORDER

The July 10, 2013, Board decision addressing the issues of entitlement to service connection for headaches, a scalp laceration, urinary frequency, a left ankle disorder, hypertension, and narcolepsy and denied entitlement to an initial compensable rating for a left knee scar, an initial compensable rating for bilateral inguinal hernia repair scars, an initial compensable rating for a ventral hernia scar, an initial compensable rating for erectile dysfunction, and an initial rating in excess of 10 percent for psoriasis, is vacated.


REMAND

The Board notes that the purpose of VA's regulation of representatives is to ensure that claimants have assistance in the preparation, presentation, and prosecution of claims for benefits.  38 C.F.R. § 14.626.  On review of the claims file, it appears that while the Veteran was furnished a copy of the August 2007 and September 2008 rating decisions on appeal; the January 2007 and January 2008 VCAA notification letters; September 2008 and September 2009 Statements of the Case (SOCS); November 2009 and December 2010 VA Form 9s; and October 2010, May 2011 and April 2013 Supplemental Statements of the Case (SSOCS), it does not appear that the Veteran's representative was provided with copies of these documents.  As the record does not reflect that the Veteran's current representative had a meaningful opportunity to respond to, or was even aware of, those documents, in order to comply with essential requirements of due process, the Board must remand the Veteran's claims to the Regional Office so it can furnish a copy of those documents to the Veteran's current representative.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran's representative, the CDVA, with the August 2007 and September 2008 rating decisions; January 2007 and January 2008 VCAA notification letters; September 2008 and September 2009 SOCs; November 2009 and December 2010 VA Form 9s; and October 2010, May 2011 and April 2013 SSOCs and any other pertinent documents and information.  An appropriate period of time should be allowed for response.

2.  Concurrently, request that the Veteran's authorized representative prepare a brief or a VA Form 1-646 in regard to the remaining issues on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

